Touching the criticism of the indictment, we adhere to the conclusion stated in the original opinion.
Concerning the alleged misconduct of the jury, the following observations are made: The language used in article 710, C. C. P., 1925, reads thus: "But the failure of any defendant to so testify shall not be taken as a circumstance against him, nor shall the same be alluded to or commented on by counsel in the cause." The construction put on this statute has been held applicable to jurors when, in their retirement, it was shown by their conduct that the silence of the accused was taken as a circumstance against him. The bare allusion or reference to the failure of the accused to testify has been held not a violation of the statute. The question on appeal is whether the facts make evident that the appellant's failure to testify was taken by the jury as a circumstance against him. See Cooper v. State, 75 Tex.Crim. Rep.. On appeal, the decision of the trial judge will prevail when the evidence is conflicting as to whether the jurors disobeyed the statute. A reversal will not result unless from the evidence heard on motion for new trial convinces this court that, in overruling the motion, the trial court abused its discretion. See Scrivnor v. State,  50 S.W.2d 330. See page 332 for citation of authorities.
Statements by the jurors, as in the present case, that the fact that the accused did not testify was "discussed" is regarded as a mere conclusion. It states no detail. It suggests debate, exchange or reasons, disputation, examination in detail. See Webster's New International Dictionary, p. 638; Corpus Juris, vol. 18, p. 1138.
The term "discussed," as it appears in the present record, conveys to this court no information as to the words, argument or illustrations made by the jurors, if any were made, and if there was argument, its nature, whether for or against the accused. This court, in order to overrule the trial judge, should have more information than can be obtained from the mere statement that the silence of the accused was discussed by the jurors. The presence of the trial judge at the hearing of the motion gave him knowledge of all the language used, while in the record there is but the descriptive statement that there was "discussion."
Applicable, we think, is the statement of this court in Smith's case, 52 Tex.Crim. Rep., from which we quote as follows: "We think the true rule is that where, as in this *Page 130 
case, the testimony supports the verdict, and the charge of the court properly submits the case to the jury, that a verdict ought not to be set aside for every incidental and casual mention of a former trial or a former conviction, and that in no case should it be set aside in a case tried according to law where the conviction is supported by the testimony, unless the court may fairly and reasonably see in the light of all the circumstances that such reference and discussion did or might have prejudiced the appellant's case."
See, also, Scrivnor v. State, 50 S.W.2d 329.
The motion for rehearing is overruled.
Overruled.